Title: To James Madison from Sylvanus Bourne, 31 March 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 31 March 1806, Amsterdam. “I have lately received from the Department of State two Copies of a Pamphlet entitled, ‘An Examination of the British Doctrine which Subjects to Capture a neutral trade not open in time of peace’ and I have perused with much interest this monument of deep research & critical investigation of the principles of the Laws of nations & their judicious application in Support of the commercial rights of our Country against the unjustifiable pretensions of Great Britain & I am particularly flattered to find in this Volume the full confirmation of the Sentiments I ventured to give on the main principle or subject thereof in a letter wrote last Winter to one of my friends as follows: ‘I do not reccollect to have met with in the Works of Grotius, Puffendorf, Vattell or any of the more modern treatises on the Laws of Nations a justification of the new adopted principle of the British Govt. which renders illegal a neutral

trade with a power at war merely because the same trade was not allowed by the belligerent to the neutral previous to the war. I have ever regarded as innocent all neutral trade with a belligerent nation if the merchandise carried thereto was not of a Contraband nature ag[r]eably to the rules of nations established on this head, or that it was not destined to the Succour of a blockad⟨ed⟩ place & surely Great Britain cannot pretend to establish as the rule or Law of nations a system which these do not prescribe, or justify or (as far as I know) even give a precedent of. I do not for my own part See what our nation has to do with the quarrells of thos⟨e⟩ at war or that we are under any obligation to enquire into the motive of a belligerent in granting us a more liberal trade with her than we possessed before provided our consent to avail ourselves thereof is not foun⟨d⟩ed on any compact with the belligerent tending to favou⟨r⟩ its cause against that of its enemy—but that it is a trade pursued by us for our own abstract gain.
                    “That abuses on the part of some individuals may exist in the prosecution of such a trade in covering enemies property I will not pretend to deny—but sure I am that so pure & correct are the sentiment⟨s⟩ & intent of our Govt on the score of our neutrality, it would be far from wishing to countenance like abuses but rejoice to see the Authors of them duly punished.
                    “The attempt of the British Govt to impose its Laws & Edicts as the guide & rule of nations is indeed of a piece with the imposition practised on its own Citizens in regard to what is called the Constitution of the Country for in the American acceptation of the term I know of no such thing as these existing. I know of no written Compact between Govt & the people defining the powers of the one & the privileges of the other. What is indeed the British Constitution but a Series of Parliamentary precedents calculated far more to extend the powers of the Crown than to ensure the rights of the people. The question now is whether all other Nations are to be governed by a System of British prec[e]dents which the particlar policy or interest of that Country may dictate—allowing for a moment that GB had a right to impose these precedents as a rule for other nations—they would indeed have more weight were they uniform & consistent in their principles but we find by a recurrence to the decisions of their admiralty Courts for an half century past that they are in constant contradiction with themselves & indeed that must ever be the case while motives of temporary expediency or policy instead of the Substantial principles of right & justice guide their actions. I perfectly agree with you my friend that in their late procedings they have been particularly influenced by their jealousy of the growing progress of our Commerce as they see in it the rivalship of their own in many quarters of the World—but nothwithstanding this pique & envy events will have their Course & America will rise & flourish & if Great Britain would carry her prophetic eye still further into futurity she will see that when the trident of Neptune that never changed hands & have passed from the old to the new World, the example she now Sets us may be a cause of bitter repentance to herself & our adoption as faithfull disciples of the doctrine She now preaches & our practising on the freedom she is so desirous to establish will only tend to accelerate the downfall of her Country. While I know & feel that our Country must become great & powerfull I cannot but indulge the fond hope that it wil⟨l⟩ remain wise & magnanimous using its power for the protection of its own rights but never to violate the rights of other nations.
                    
                    “In a letter I wrote you a few days past I mentioned a change very important in its nature about to take place in this Govt—nothing is yet decided but it appears that the question now in discussion before their high mightinesses is whether they will Consent to be incorporated as a Department of France or receive a french Prince as Chief of the Nation a Short time will prove the decision made & develope many more important changes in Europ⟨e⟩ contemplated by the Cabinet of the Thuilleries arising out of late Events.”
                